DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9, and 16 are pending and under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US Patent No. 2,367,822).
Regarding claims 9 and 16, Brown discloses a mold/molding system comprising a mold cavity (Figs. V, VI show the mold in a closed format, with the cavity being formed between the molds; page 2, 1:16-1:26), between two corresponding mold elements (11, 12) moveable relative to one another towards and away from each other (page 1, 1:40-2:15, the ‘platen press’ description in the cited text would meet this limitation regarding movement), 
the towards movement exerting pressure on a molding material (23) (‘deicer shoe’) positioned within the cavity (page 1, 2:7-2:10), and 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Patent No. (2,367,822), in view of Takeuchi (US 2013/0272780), and further in view of Jacob et al. (US Patent No. 5,474,635), hereinafter Jacob. 
Regarding claim 1, Brown discloses a mold/molding system comprising a mold cavity (Figs. V, VI show the mold in a closed format, with the cavity being formed between the molds; page 2, 1:16-1:26), between two corresponding mold elements (11, 12) moveable relative to one another towards and away from each other (page 1, 1:40-2:15, the ‘platen press’ description in the cited text would meet this limitation regarding movement), 
the towards movement exerting pressure on a molding material (23) (‘deicer shoe’) positioned within the cavity (page 1, 2:7-2:10), and 
when the molding elements are in contact with one another, there are two recesses (‘chambers’) (31) (Fig. VI) beyond the edge of the molding material within the cavity between the molds, as to specifically allow gas to escape into the recess during molding (page 2, 1:16-1:26) in order to vent the mold. 
Brown further discloses the recess at/beyond the edge of the molding material (as illustrated in Brown, Fig. VI above with respect to ‘chambers’ 31), but does not explicitly disclose that the molding material is made up of “a reinforcement part and a bonding part” as is claimed. The “bonding part” is interpreted broadly in view of the specification as an adhesive material. 
However, Takeuchi discloses a similar system to that of Brown above, in that, by compression molding (Takeuchi, par. 0069-0070), Takeuchi compresses a layered structure 
Thus, Brown differs from the claimed invention by the substitution of a different molding material within a similar type of “two piece” compression molding system. Takeuchi demonstrates that other materials were known in the art that were capable of being compression molded together. As such, the results of a substitution of Takeuchi’s molding material for the molding material of Brown would have led to a predictable result of compression molding the materials together, as is explained by Takeuchi (par. 0069-0070). Accordingly, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have modified the above to specify that the molding material of Takeuchi is substituted for the molding material of Brown above, as to meet the claimed invention. 
Brown/Takeucki does not explicitly disclose the serrated or wave shape within the preform/molding material at an edge as is claimed as to have the capability to permit the air flow into the recess within the molding cavity above from the serrated edge. 
However, Jacob discloses a preform made of carbon fiber reinforced material in a polymer matrix (Jacob, 3:13-4:6 describe the different materials that can be used). Jacob’s preform is shaped to have multiple serrations (4) (Figs. 3-5) which would form a series of “channels” between the individual serrations or wavy structure at the edge as is required by the claim.   
Brown/Takeuchi discloses a “base” system having a prepreg material (from Takeuchi, Fig. 1, element 1) of a generic shape. Jacob discloses a “substitutable alternative” that has been 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above by substituting the prepreg material having a serrated or wave shape (from Jacob) as the prepreg material layer of Takeuchi, Fig. 1 above, as is recited in the claimed invention as to permit further air flow within the mold cavity as is claimed. 
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive in view of the updated rejections above. In the remarks, Applicant notes the change to the scope of the claims and argues that the 35 U.S.C. 103 combination of now claim 1 (old claim 6) is not a proper combination of references with respect to Brown/Takeuchi/Jacob. 
Applicant specifically argues that in Takeuchi and Brown, straight edges are used, “presumably to maximize retention of pressure within the mold cavity.” In response, it is pointed out that Brown is designed to release pressures that build up in the system and so there does not appear to be a strong basis for maximizing retention of pressure within the mold cavity when the Brown mold, is designed to release pressures that build up in the cavity. The subject of the modification is the particular shape of the prepreg being formed within the mold which would not appear to render this function inoperable in Brown – the edges of the cavity that are enlarged 
Jacob provides the serrated shape of the preform as required in claim 1 as amended (old claim 6), demonstrating that such a product was known in the art as being a possible shape for a preform material. It is not required that Jacob teach each and every limitation of claim 1 as amended as it is not cited to do so as an anticipation analysis, and is only provided for the shape modification. Jacob is analogous prior art to the claimed invention as it is in the same field of endeavor (fiber composite molding).    
Additionally, it is noted that the scope of claims 9 and 16 is unchanged and claim 9 is drafted as “for use in a system according to claim 1” which is read as an intended use [see MPEP 2114(II)] and not a positive claim limitation – which does not require each and every element of claim 1, but does require the structural elements of claim 9, which are met by Brown. Accordingly, claims 9 and 16 are still rejected under 35 U.S.C. 102(a)(1) as Applicant does not appear to have submitted an argument in response to these rejections other than noting that claims 9 and 16 were previously presented. However, as noted in MPEP 714.03, the response is still considered in full to “substantially respond” to the non-final Office Action, but contains a “minor deficiency” as discussed in this section of the MPEP. Accordingly, the rejections are maintained as outlined above.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742